DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ALEXEY P. OLIVA,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-543

                              [June 13, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; James W. McCann,
Judge; L.T. Case No. 562005CF004840A.

  Ana M. Davide, Miami, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.